 1                                                                        Honorable Thomas S. Zilly

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
      CARPENTERS HEALTH AND SECURITY
 9    TRUST OF WESTERN WASHINGTON;                          Case No. 2:19-cv-00688 TSZ
      CARPENTERS RETIREMENT TRUST OF
10    WESTERN WASHINGTON; CARPENTERS-                       ORDER ON THE CARPENTERS
      EMPLOYERS VACATION TRUST OF                           TRUSTS’ MOTION FOR ENTRY OF
11    WESTERN WASHINGTON; and                               DEFAULT JUDGMENT
      CARPENTERS-EMPLOYERS
      APPRENTICESHIP AND TRAINING TRUST
12
      OF WESTERN WASHINGTON,
13                            Plaintiffs,
              v.
14
      AEI WILLIAMS GROUP, CO., a Washington
15    corporation,

16                            Defendant.

17           This matter is before the Court on the motion of Plaintiffs, commonly known as the

18   Carpenters Trusts of Western Washington, for entry of default judgment against Defendant

19   AEI Williams Group, Co. The Court has considered the motion, supporting papers with

20   exhibits, as well as the pleadings, court files, and records in this matter.

21           The Court, being otherwise generally advised, ORDERS:

22           1.      The Carpenters Trusts’ motion for entry of default judgment, docket no. 9, is
                     GRANTED;
23
     ORDER – 1
     Case No. 2:19-cv-00688 TSZ
 1           2.      The Court finds that defendant AEI Williams Group, Co. is liable to the
                     Carpenters Trusts under the provisions of the collective bargaining and trust
 2                   agreements that govern the relationship in this matter;

 3           3.      The Court finds that defendant AEI Williams Group, Co. is liable to the
                     Carpenters Trusts for $2,961.75, consisting of $2,346.95 in fringe benefit
 4                   contributions, $281.63 in liquidated damages, for the period November 1, 2017
                     through September 30, 2018, plus $333.17 in accrued, prejudgment interest
 5                   through July 18, 2019;

 6           4.      The Court finds that defendant AEI Williams Group, Co. is liable to the
                     Carpenters Trusts for $4,342.00 in attorney fees under 29 U.S.C
 7                   §1132(g)(2)(D), and $524.00 in costs directly related to this action;

 8           5.      This judgment shall bear interest at 1.79 percent, per annum from the date of
                     this judgment until paid in full, as required under 28 U.S.C. § 1961(a); and
 9
             6.      The Clerk of Court is directed to enter judgment against defendant AEI
                     Williams Group, Co. consistent with this order.
10
             Dated: August 13, 2019.
11

12

13
                                                          A
                                                          Thomas S. Zilly
14                                                        United States District Judge

15

16

17

18

19

20

21

22

23
     ORDER – 2
     Case No. 2:19-cv-00688 TSZ
